DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on January 04, 2021, claims 1-25 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, 13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) in view of Zhang et al. (US Pub. No. 20130275649).

With respect to claim 1, Bireley et al. teaches an apparatus, comprising: 
processor circuitry (See Bireley et al. Column 9 Lines 27-43 “processor”); and
 
at least one memory coupled to the processor circuitry (See Bireley et al. Column 9 Lines 66-67 “memory”), the at least one memory comprising an indication of a database and instructions, the instructions, when executed by the processor circuitry, to cause the processor circuitry to: 
respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Paragraph 33, “optimizing access modes of datasets with different access characteristics, so the process-level cache optimization technology still has large space for further optimization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimization).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

The Bireley et al. reference as modified by Zhang et al.  teaches all the limitations of claim 1.  With respect to claim 3, Bireley et al. teaches the apparatus of claim 1, wherein the database utilization value comprises one of a hit position or a percentage of use of the database (See Bireley et al. Column 6 Lines 65-67 and Column 7 Lines 1-6 “respond to system utilization levels by selectively disabling parallel modes”).

	With respect to claim 11, Bireley et al. teaches a method, comprising: 
determining a database utilization value for a database, performing a comparison of the database utilization value to at least one utilization threshold, and set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Bireley et al. Column 6 Lines 65-67 and Column 7 Lines 1-6 “respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically setting an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Paragraph 33, “optimizing access modes of datasets with different access characteristics, so the process-level cache optimization technology still has large space for further optimization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimizaion).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

	With respect to claim 21, Bireley et al. teaches a non-transitory computer-readable storage medium that stores computer-executable instructions for execution by processing circuitry of a computing device, the computer-executable instructions, when executed, to cause the computing device to: 
determine a database utilization value for a database, perform a comparison of the database utilization value to at least one utilization threshold, and set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing, the low-utilization data access mode and the high-utilization data access mode to have different efficiencies based on time, cycles or memory usage of a device (See Paragraph 33, “optimizing access modes of datasets with different access characteristics, so the process-level cache optimization technology still has large space for further optimization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimizaion).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

.


Claim(s) 2, 6-9, and 12, 16-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Whitney (US Pub. No. 20130159603).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 2, Bireley et al. as modified by Zhang et al. does not disclose a hash table. 
However, Whitney teaches the apparatus of claim 1, wherein the database comprises a hash table (See Whitney Paragraph 161, “hash table”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al.  (access optimizaion) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.


However, Whitney teaches the apparatus of claim 1, wherein the at least one utilization threshold comprises a low-utilization threshold and a high-utilization threshold (See Whitney Paragraph 69, “threshold interrupts”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimizaion) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

The Bireley et al. reference as modified by Zhang et al. and Whitney teaches all the limitations of claim 6.  With respect to claim 7, Whitney teaches the apparatus of claim 6, the logic to set the active data access mode to the low-utilization data access mode responsive to the database utilization value being greater than the low-utilization threshold (See Whitney Paragraph 69, “threshold interrupts”). 



The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 9, Bireley et al. as modified by Zhang et al. does not disclose the logic to compress active entries in the database toward the beginning of a unit data structure of the database.
However, Whitney teaches the apparatus of claim 1, the logic to compress active entries in the database toward the beginning of a unit data structure of the database (See Whitney Paragraph “compression module 312”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 6, because claim 25 is substantially equivalent to claim 6.

Claim(s) 4-5, 14-15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Gonion (US Pub. No. 20150058832).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 4, Bireley et al. does not disclose a vertical vectorization.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Goinion (data storage).  This would have facilitated data operations.  See Gonion Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 4, Bireley et al. does not disclose a vertical vectorization.
However, Gonion teaches the apparatus of claim 1, wherein the high-utilization data access mode comprises a horizontal vectorization data access mode (See Gonion Paragraph 204 “horizontal vectorization” & “vertical vectorization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Goinion (data storage).  This would have facilitated data operations.  See Gonion Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.



With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 4, because claim 23 is substantially equivalent to claim 4.

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 5, because claim 24 is substantially equivalent to claim 5.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Narasimha et al. (US Pub. No. 20130177065).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 9, Bireley et al. as modified by Zhang et al. does not disclose the logic to determine the database utilization value to weight recent samples over older samples.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (shared dbms) and Zhang et al. (access optimization) with Narasimha et al. (wireless communications).  This would have facilitated data operations.  See Narasimha et al. Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.

Applicant’s arguments:
In regards to claim 1 applicant argues Zhang et al. does not disclose or suggest the “dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing” and as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated September 22, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 33, Zhang et al. teaches In the present invention, a cache mainly refers to a processor hardware-level CPU cache. Unlike a database software-level buffer, access control of the cache depends on hardware instructions, and database software cannot perform active management like on the buffer. The lowest-level target of cache access is optimizing access modes of datasets with different access characteristics, so the process-level cache optimization technology still has large space for further optimization. Accordingly, the present invention provides a cache access optimization method applied in a main memory database. The method uses a mainstream cache replacement algorithm, namely, n-way set associative algorithm, of a shared CPU cache of a current multi-core processor as the background, a data page access sequence is optimized according to page-colors of memory data, so as to reduce cache conflicting in on-line analytical processing (OLAP) query processing and improve the overall performance of the main memory database.  Zhang’s access modes would have been changed dynamically in order to improve performance.  Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154